DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
As per claim(s) 7-12, they are rejected because the applicant has provided evidence that the applicant intends the term "computer-readable storage medium" to include non-statutory matter. The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (storage medium 1000 may include any non-transitory computer readable medium or machine readable medium, such as an optical, magnetic or semiconductor storage. Storage medium 1000 may store various types of computer executable instructions, such as instructions 1002 to implement logic flows of S-IOV architecture components. Examples of a computer readable or machine-readable storage medium may include any tangible media capable of storing electronic data, including volatile memory or non-volatile memory, removable or non-removable memory, erasable or non-erasable memory, writeable or re-writeable memory, and so forth. Examples of computer executable instructions may include any suitable type of code, such as source code, compiled code, interpreted code, executable code, static The examples are not limited in this context, [00126]). The words "storage", "tangible", and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
Since the specification describes "tangible machine-readable medium" as comprising both transitory and non-transitory media, the claim encompasses both and is therefore non-statutory. 
The examiner suggests amending the claim(s) to read as a "non-transitory computer-readable storage medium".

Allowable Subject Matter
Claims 1-6 and 13-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art was not found that explicitly teaches or fairly suggests “detecting an error in the first set of resources” in combination with “activating the first set of resources”, “transferring data between the virtual machine and the first port using the virtual device and the first set of resources”, “deactivating the first set of resources and activating the second set of resources” and “transferring data between the virtual machine and the second port using the virtual device and the second set of resources”, as outlined in independent claims 1 and 13.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGee (U.S. Patent Application Publication No. 2005/0281191) discloses a NIC port that becomes disabled or fails and fails over to a secondary port, wherein the ports are connected to a virtual device ([0056]), but does not disclose detecting an error in the “resources”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113